IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009

                                       No. 08-51217                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

CANTRELL BLEDSOE,

                                                   Defendant - Appellant




               Appeal from the United States District Court for the
                            Western District of Texas
                            USDC No. 5:08-CR-13-2


Before REAVLEY, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Cantrell Bledsoe appeals her conviction after
pleading guilty to one count of conspiring to make knowing, false, material
representations to a federally-licensed gun dealer, in violation of 18 U.S.C. § 371,
and § 922(a)(6). For the reasons set forth below, we AFFIRM.
       Bledsoe admits to paying a third party to purchase her a handgun from a
federally-licensed seller. That third party falsely stated that he was the "actual
buyer" of the weapon, thus violating § 922(a)(6). Bledsoe further admits to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-51217

conspiring with this third party to make these false statements, thus violating
§ 371.
         Bledsoe, who was nineteen at the time of the purchase, argues that the
proscription in § 922(b)(1) on the sale of handguns by federally-licensed dealers
to people under twenty-one violates her Second Amendment individual right to
keep and bear arms, as recently recognized in District of Columbia v. Heller, 555
U.S. ----, 128 S. Ct. 2783, 2822 (2008). Bledsoe further argues that the overall
age scheme in § 922 violates the equal protection component of the Due Process
Clause of the Fifth Amendment.
         We do not need to reach the substance of Bledsoe's arguments. Bledsoe is
not being charged with violating § 922(b)(1), but of conspiring to make a false
material statement in the purchase of a firearm, which she admitted doing. The
Supreme Court has stated that "a claim of unconstitutionality will not be heard
to excuse a voluntary, deliberate and calculated course of fraud and deceit. One
who elects such a course as a means of self-help may not escape the
consequences by urging that [her] conduct be excused because the statute which
[s]he sought to evade is unconstitutional." Dennis v. United States, 384 U.S. 855,
867, 86 S. Ct. 1840, 1847 (1966). Indeed, even assuming the Government could
not constitutionally prohibit Bledsoe from purchasing a firearm, "it cannot be
thought that as a general principle of our law a citizen has a privilege to answer
fraudulently a question that the Government should not have asked." Bryson
v. United States, 396 U.S. 64, 72, 90 S. Ct. 355, 360 (1969). "Our legal system
provides methods for challenging the Government's right to ask questions – lying
is not one of them." Id. (footnote omitted).
         AFFIRMED.




                                         2